The fact that the husband deals in his own name with his wife’s land will not make her liable as an undisclosed principal. (Snyder v. Sloane, 65 App. Div. 543.) Here, however, the wife’s letter to Mrs. Frodell started the negotiations and her personal overtures contained inducements to the contract. The finding that she was the principal in the agreement, evidenced by the receipt and subsequent contract signed by her husband, is supported by the proof that she then held the title, and that the husband admitted that he signed, acting in behalf of his associates who were joining in the corporation not yet organized. Obviously an agreement signed in May could not be for and on behalf of a corporation not formed until July following. Therefore, the jury’s finding that the appellant as legal owner was the real principal is amply sustained. As the agreement in suit was not under seal, there was no difficulty in this legal conclusion based on the verdict. (City Trust, S. D. & S. Co. v. American Brewing Co., 182 N. Y. 285, 293.) The court submitted the issues impartially, and no point is urged as to its rulings or charge. Judgment unanimously affirmed, with costs. Present — Blackmar, P. J., Mills, Putnam, Kelly and Manning, JJ.